Citation Nr: 1341996	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a right knee injury.

3.  Entitlement to an increased evaluation for residuals of a left eye injury with corneal scar, status post irridectomy and cataract.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from February 1970 to September 1971, including a period of active duty for training with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file.

The issues of entitlement to service connection for residuals of a right knee injury and entitlement to an increased evaluation for residuals of a left eye injury with corneal scar, status post irridectomy and cataract are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a right knee injury was denied in an unappealed December 1971 rating decision on the basis that the Veteran did not report to a VA examination.

2.  Service connection for residuals of a right knee injury was denied in an October 1975 unappealed rating decision on the basis that there was no evidence of a right knee injury in service and a pre-existing right knee injury was not aggravated in service.

3.  Service connection for residuals of a right knee injury was denied in unappealed rating decisions issued in June 2002 and in October 2007 on the basis that no new and material evidence was submitted to reopen the claim.

4.  Evidence received since the last final rating decision issued in October 2007 was not previously considered by agency decision makers, addresses unestablished facts, and triggers VA's duty to assist by obtaining a medical opinion. 


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for residuals of a right knee injury have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal (i.e. reopening of the claim for entitlement to service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   


New and Material Evidence

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for residuals of a right knee injury was denied in an unappealed December 1971 rating decision on the basis that the Veteran did not report to a VA examination.

Service connection for residuals of a right knee injury was subsequently denied, on a de novo basis, in an unappealed rating decision issued in October 1975, on the basis that there was no evidence of a right knee injury in service and a pre-existing right knee injury was not aggravated in service.  The Veteran was notified of this decision, but did not appeal.  No additional evidence pertinent to the issue was physically or constructively associated with the claim folder within one year of the rating decision.  Therefore, that rating decision became final based on the evidence then of record.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1105 (2013).  

Service connection for residuals of a right knee injury was subsequently denied in unappealed rating decisions issued in June 2002 and October 2007 on the basis that no new and material evidence was submitted.  The Veteran was notified of these decisions, but did not appeal.  No additional evidence pertinent to the issue was physically or constructively associated with the claim folder within one year of the rating decision.  Therefore, those rating decisions became final based on the evidence then of record.  Id.  

The RO received the instant petition to reopen the claim in August 2008.  At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, a March 1975 VA examination report, and VA treatment records.

The service treatment records were absent a diagnosed right knee disability or evidence of a right knee injury.  The March 1975 VA examination report showed a diagnosis of residuals of right knee injury.  The VA medical records contained evidence of right knee complaints and diagnoses of right knee disorders including arthritis.  

Since the last final rating decision, the evidence includes VA outpatient treatment records dated from 2002 through 2013, VA examination reports dated in October 2011 and December 2012, and a November 2013 transcript of additional personal testimony from the Veteran.

Some of the evidence received since the last final rating decision is new, as it was not previously considered the RO.  Some of the evidence added to the record since the previous denial also constitutes material evidence.  The Veteran's testimony addresses the occurrence of an in-service combat injury and continuity of right knee symptomatology, which are unestablished facts necessary to substantiate the claim.  The report from the Mayo Clinic indicates that a prior knee injury, left untreated, can lead to additional joint damage and disability and increases the likelihood of similar injury in the future.  The report from the Mayo Clinic, in combination with the Veteran's testimony and the December 2012 VA examination report, triggers VA's duty to assist by obtaining a medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right knee injury and reopening the claim is warranted.  


ORDER

The petition to reopen the claim of entitlement for service connection for residuals of a right knee injury is granted.


REMAND

Having reopened the claim of entitlement to service connection for residuals of a right knee injury, a medical opinion is needed to determine whether it is etiologically related to military service.  

The Veteran is receipt of the Combat Infantry Badge (CIB) based on his service in Vietnam.  He asserts that he suffered injury to his right knee during combat when he jumped from a tank and hurt his knee.  He further asserts that he self-treated his injury to avoid appearing weak, and that he has had progressively worsening knee symptoms since service.  

On induction examination in November 1969, the Veteran's knee was listed as a defect.  The physical examination report does not indicate any specific abnormalities were found on examination of the lower extremities.  However, on the corresponding Report of Medical History, the Veteran reported a history of foot trouble.  The clinician notes reflect that "foot means occasional pain on the right knee since a motor accident 7 years ago."

At a VA examination in December 2012, a VA examiner diagnosed medial meniscus tear and degenerative arthritis, right knee, but did not offer any opinion as to whether these disabilities are related to service.  For this reason, a new examination with a nexus opinion is required.  Barr, 21 Vet. App. 311-12 (2007).

The Veteran also contends that his service-connected residuals of a left eye injury with corneal scar, status post irridectomy and cataract is more severe than currently evaluated.  A new examination is required to evaluate the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  Obtain copies of all records not already of record, including any pertinent VA treatment records dated since July 2013.  Any negative response must be in writing and associated with the claim file.

2.  Schedule the Veteran for VA orthopedic examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner is to provide an opinion for each question below.

a) Is the evidence clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran's right knee medial meniscus tear and/or the right knee degenerative arthritis existed prior to his period of active duty?

b) If so, is there clear and unmistakable evidence that the pre-existing right knee medial meniscus tear and/or the right knee degenerative arthritis was NOT aggravated during service?

c) If the evidence does not demonstrate clearly and unmistakably that the right knee medial meniscus tear and/or the right knee degenerative arthritis existed prior to his period of active duty is it at least as likely as not (a 50 percent or greater probability) that the right knee medial meniscus tear and/or the right knee degenerative arthritis and any other right knee disability found on examination had onset in or is otherwise related to service.  

d) With respect to the current diagnosis of degenerative arthritis, the examiner must state whether it is at least as likely as not that is manifested within a year of service discharge. 

The examiner is advised that because the Veteran is in receipt of a CIB, his assertion of a right knee injury in service is conceded.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current nature and severity of his left eye disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must describe in detail all symptomatology associated with the corneal scarring, including any impairment of central visual acuity or impairment of the visual fields.  The Veteran's lay statements regarding symptomatology must be considered.   

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


